Exhibit 10.6

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is entered into as of
April 5, 2011 (the “Effective Date”), by and between Pacific Gas and Electric
Company (the “Company”) and John S. Keenan (“Executive”) (each a “Party,” and
together, the “Parties”).

Recitals

WHEREAS, Executive currently serves in the capacity of Chief Operating Officer
of the Company.

WHEREAS, Executive has decided to retire from active employment pursuant to a
written agreement between the parties, effective May 1, 2011.

WHEREAS, the Parties wish to provide for, among other things, Executive’s
continued cooperation in future administrative and legal proceedings following
the Effective Date.

WHEREAS, the Parties wish to resolve any disputes between them regarding
Executive’s service credit under the Company’s Retirement Plan and his
eligibility for post retirement benefits, the Parties’ cooperation in certain
matters, and the payment to Executive of certain benefits as set forth below.

Agreement

In consideration of the mutual representations, warranties, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.    Payment. The Company shall pay to Executive the amount of $950,234 (NINE
HUNDRED FIFTY THOUSAND, TWO HUNDRED THIRTY FOUR DOLLARS). The payment shall be
made to Executive as follows: One-sixth of the amount shall be paid to Executive
on the last day of the first month that is six full months after his separation
on April 30, 2011 from service with the Company. The remaining amount shall be
paid to Executive in 30 equal monthly payments, beginning on the last day of the
month following the first payment. The Parties agree that the payment made to
Executive under this Settlement Agreement and Release is in addition to, and
does not affect, any payment to which Executive may be otherwise entitled under
Executive’s Separation Agreement. If Executive dies before the entire amount
under this Section 1 is paid, all remaining payments shall be payable to his
heirs.

2.    Cooperation in Proceedings. In exchange for the consideration detailed in
Section 1, the Company and Executive agree that they shall fully cooperate with
respect to any claim, litigation or judicial, arbitral or investigative
proceeding initiated by any private party or by any regulator, governmental
entity, or self-regulatory organization, that relates to or arises from any
matter with which Executive was involved during his employment with the Company,
or that concerns any matter of which Executive has information or knowledge.
Executive’s duty of cooperation includes, but is not limited to: (i) meeting
with the Company’s attorneys by

 

1



--------------------------------------------------------------------------------

telephone or in person at mutually convenient times and places in order to state
truthfully Executive’s recollection of events; (ii) appearing at the Company’s
reasonable request as a witness at depositions or trials, without the necessity
of a subpoena, in order to state truthfully Executive’s knowledge of matters at
issue; and (iii) signing at the Company’s request declarations or affidavits
that truthfully state matters of which Executive has knowledge. In addition,
Executive agrees to notify the Company’s Chief Legal Officer promptly of any
requests for information or testimony that he receives in connection with any
litigation or investigation relating to the Company’s business, and the Company
agrees to promptly notify Executive of any requests for information or testimony
that it receives relating to Executive. Notwithstanding any other provision of
this Agreement, this Agreement shall not be construed or applied so as to
require any Party to violate any confidentiality agreement or understanding with
any third party, nor shall it be construed or applied so as to compel any Party
to take any action, or omit to take any action, requested or directed by any
regulatory or law enforcement authority. Company shall provide Executive with
separate legal counsel consistent with Board Resolution regarding representation
of former officers. If Executive is required to travel under this Agreement,
such travel shall be consistent with his prior role as an executive officer and
shall be reimbursed by the Company. Executive shall bill Company on a monthly
basis and include supporting data and documentation for the expense(s).

3.     Restrictive Covenants.

(a)    Protection of Confidential Information. Executive acknowledges that his
past employment as a senior officer of the Company and his engagement as an
executive create a relationship of confidence and trust between Executive and
the Company with respect to confidential and proprietary information applicable
to the business of the Company and its clients. Accordingly, Executive agrees
that the restrictions contained in this Section 3 are reasonable and necessary
for the protection of the interests of the Company and that any violation of
these restrictions would cause substantial and irreparable injury to the
Company.

(i)    Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean all nonpublic information (whether in
paper or electronic form, or contained in Executive’s memory, or otherwise
stored or recorded) relating to or arising from the Company’s business,
including, without limitation, trade secrets used, developed or acquired by the
Company in connection with its business. Without limiting the generality of the
foregoing, “Confidential Information” shall specifically include all information
concerning the manner and details of the Company’s operation, organization and
management; financial information and/or documents and nonpublic policies,
procedures and other printed, written or electronic material generated or used
in connection with the Company’s business; the Company’s business plans and
strategies; the identities of the Company’s customers and the specific
individual customer representatives with whom the Company works; the details of
the Company’s relationship with such customers and customer representatives; the
identities of distributors, contractors and vendors utilized in the Company’s
business; the details of the Company’s relationships with such distributors,
contractors and vendors; the nature of fees and charges made to the Company’s
customers; nonpublic forms, contracts and other documents used in the Company’s
business; all information concerning the Company’s employees, agents and
contractors, including without limitation such persons’ compensation, benefits,
skills, abilities, experience, knowledge and shortcomings, if any; the nature
and content of computer software

 

2



--------------------------------------------------------------------------------

used in the Company’s business, whether proprietary to the Company or used by
the Company under license from a third party; and all other information
concerning the Company’s concepts, prospects, customers, employees, agents,
contractors, earnings, products, services, equipment, systems, and/or
prospective and executed contracts and other business arrangements.
“Confidential Information” does not include information that is in the public
domain through no wrongful act on the part of Executive.

(ii)    Executive’s Use of Confidential Information. Except in connection with
his performance of this Agreement, Executive shall not, without the Company’s
prior written consent, at any time, directly or indirectly: (i) use any
Confidential Information for any purpose; or (ii) disclose or otherwise
communicate any Confidential Information to any person or entity, except as
required by applicable law or order of a court or government agency of competent
jurisdiction.

(iii)    Records Containing Confidential Information. “Confidential Records”
means all documents and other records, whether in paper, electronic or other
form, that contain or reflect any Confidential Information. All Confidential
Records prepared by or provided to Executive are and shall remain the Company’s
property. Except in connection with and in furtherance of Executive’s work on
the Company’s behalf or with the Company’s prior written consent, Executive
shall not, at any time, directly or indirectly: (i) copy or use any Confidential
Record for any purpose; or (ii) show, give, sell, disclose or otherwise
communicate any Confidential Record or the contents of any Confidential Record
to any person or entity, except as required by applicable law or order of a
court or government agency of competent jurisdiction. On the Effective Date,
Executive shall immediately deliver to the Company or its designee (and shall
not keep in Executive’s possession or deliver to any other person or entity) all
Confidential Records and all other Company property in Executive’s possession or
control. If any Confidential Information and/or Confidential Records are shared
with or disclosed to Executive during the time period he is receiving payments
under Section 1, then such Confidential Information and/or Confidential Records
shall be governed by the terms of this Section 3, and at the conclusion of the
receipts of payments to Executive under Section 1, or upon the Company’s earlier
request, Executive shall immediately deliver to the Company or its designee (and
shall not keep in Executive’s possession or deliver to any other person or
entity) all Confidential Records then in Executive’s possession or control.

4.    Noninterference Covenants.

(b)    Executive will not engage in any unfair competition against the Company,
or its Affiliates

(i)    For a period of one year after the Effective Date, Executive will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:

 

  (1) any existing customer of the Company or its Affiliates;

 

  (2)

any prospective customer of the Company or its Affiliates about whom Executive
acquired information as a result of any

 

3



--------------------------------------------------------------------------------

  solicitation efforts by the Company or its Affiliates, or by the prospective
customer, during Executive’s employment with the Company;

 

  (3) any existing vendor of the Company or its Affiliates;

 

  (4) any prospective vendor of the Company or Affiliates, about whom Executive
acquired information as a result of any solicitation efforts by the Company or
its Affiliates, or by the prospective vendor, during Executive’s employment with
the Company;

 

  (5) any existing employee, agent or executive of the Company or its
Affiliates, to terminate or otherwise alter the person’s or entity’s employment,
agency or executive relationship with the Company or its parent, affiliates or
subsidiaries; or

 

  (6) any existing employee, agent or executive of the Company or its
Affiliates, to work in any capacity for or on behalf of any person, company or
other business enterprise that is in competition with the Company or its
Affiliates.

5.    Non-disparagement Covenants.

(a)    Executive shall not disparage the Company or any Affiliate, or any
product or service of the Company or any Affiliate, or any past or present
employee, officer or director of the Company or any Affiliate, or of any member
of any Board of Directors of any entity affiliated with the Company.

(b)    No Company or Affiliate officer or director shall, while employed by or
while serving on the Board, as the case may be, disparage Executive. Without
limiting the foregoing, the Company covenants that no member of the Company’s
Board or Affiliate shall, while employed by or while serving on the Board, as
the case may be, suggest in any way that Executive’s retirement from the Company
was the result of disciplinary action against or wrongdoing by Executive.

6.    Additional Documents. Executive agrees that he shall do such acts, and
execute and deliver to the Company such additional documents or instruments not
inconsistent herewith, as may be reasonably required to effect the purposes of
this Agreement and shall cooperate fully with the Company to implement this
Agreement and any business transactions of the Company or any litigation that
may have arisen or arise in connection therewith.

7.    Remedies. Subject to the Company’s establishment of breach and proof of
damages, the Company shall cease paying any unpaid payments and also be entitled
to return of any and all payments previously paid or provided to him under this
Agreement not otherwise required by law. Despite any breach by Executive, his
other duties and obligations under this Agreement and the Severance Agreement
will remain in full force and effect. In the event of a breach or threatened
breach of any of the provisions of Sections 2 through 6, the Company will, in
addition to any other remedies provided in this Agreement, be entitled to
equitable and/or

 

4



--------------------------------------------------------------------------------

injunctive relief and, because the damages for such a breach or threatened
breach will be difficult to determine and will not provide a full and adequate
remedy, the Company will also be entitled to specific performance by Executive
of his obligations under Sections 2 through 6, without any requirement to post
bond, which is hereby expressly waived by Executive.

8.    Dispute Resolution. Any dispute arising under or relating in any way to
this Agreement shall be submitted to arbitration in San Francisco, California,
or such other venue as the Parties may mutually determine, in front of a single
arbitrator who is a member of the panel of former judges affiliated with the
Judicial Arbitration Mediation Services (the “JAMS”), in accordance with the
Employment Arbitration Rules of the American Arbitration Association then in
effect, as the exclusive remedy for such dispute. Each Party shall submit a list
of three names of proposed arbitrators from the JAMS panel. If the Parties
cannot mutually agree on an arbitrator from such lists, each Party shall strike
two names from the other Party’s list, and the arbitrator shall then be chosen
at random by the JAMS from the two remaining names. The Parties agree that such
arbitration will be confidential and that no details, descriptions, settlements,
or other facts concerning such arbitration shall be disclosed or released to any
third party without the specific written consent of the other Party, unless
required by law or in connection with enforcement of any decision in such
arbitration. Any claim for punitive damages is waived by the Parties and any
damages awarded in such arbitration shall not include punitive damages. The
award of the arbitrator may be entered as a judgment in any court of competent
jurisdiction. In the event of any arbitration or litigation arising out of a
dispute as to the interpretation, enforcement, or breach of this Agreement, the
prevailing party shall be entitled to an award of its attorney fees, expert
witness expenses and legal costs reasonably incurred.

9.    Severability. It is the desire and intent of the Parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. In the event that any one or more of the provisions or
parts thereof of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby, so long as
the rights, duties and obligations of the Parties hereunder have been served.
Moreover, if any one or more of the provisions or parts thereof contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions shall be construed by limiting and reducing them so
as to be enforceable to the maximum extent allowed by applicable law, so long as
the rights, duties and obligations of the Parties hereunder have been served.

10.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties regarding the subject matter hereof and may not be
modified without the express written consent of the Parties. This Agreement
supersedes all prior discussions, agreements, arrangements, understandings and
negotiations, written or oral, between the Parties regarding the subject matter
hereof except as to the Parties’ Severance Agreement and Mortgage Subsidy
Agreement.

11.    Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given upon the earliest of
personal delivery, actual receipt or the third (3rd) full business day following
deposit in the United States mail with postage and fees prepaid, addressed to
the other Party hereto at such Party’s address shown

 

5



--------------------------------------------------------------------------------

below or at such other address as such Party may designate by ten (10) calendar
days’ advance written notice to the other Party hereto. The addresses for
notices are as follows:

 

For the Company:

 

John R. Simon

Senior Vice President, Human Resources

Pacific Gas and Electric Company

77 Beale Street

P.O. Box 770000

San Francisco, CA 94177

With a copy to:  

Stacy Campos
PG&E Law Department

P.O. Box 7442

San Francisco, CA 94120

For Executive:  

John S. Keenan

104 Genoe’s Point Road SW

Supply, North Carolina 28462

With a copy to:  

Raymond N. Stella Erlach

Law Offices of Raymond N. Stella Erlach

275 Battery Street, Suite 2600

San Francisco, CA 94111

12.    Waiver. The failure of either Party to this Agreement to enforce any of
its terms, provisions or covenants shall not be construed as a waiver of the
same or of the right of such Party to enforce the same. Waiver by either Party
hereto of any breach or default by the other Party of any term or provision of
this Agreement shall not operate as a waiver of any other breach or default.

13.    Governing Law. This Agreement and all rights, duties and remedies
hereunder shall be governed by and construed and enforced in accordance with the
laws of the State of California, without reference to its conflict of law rules.

14.    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns. Notwithstanding the
foregoing, Executive shall not assign any of his rights or delegate any of his
obligations under this Agreement without obtaining the prior express written
consent of the Company.

15.    Authority. This Agreement is subject to the approval of the Compensation
Committee of the Board of Directors of PG&E Corporation. Upon such approval, the
Company has full authority to enter into and to bind itself to this Agreement.

 

6



--------------------------------------------------------------------------------

16.    Construction. The parties acknowledge that they and their respective
counsel have reviewed this Agreement in its entirety and have had a full and
fair opportunity to negotiate its terms. Each Party therefore waives all
applicable rules of construction that any provision of this Agreement should be
construed against its drafter, and agrees that all provisions of the Agreement
shall be construed as a whole, according to the fair meaning of the language
used.

17.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

18.    Acknowledgement The Parties acknowledge that they have each read this
Agreement and understand its terms. By signing this Agreement, the Parties
acknowledge and agree that they enter into this Agreement knowingly, voluntarily
and without coercion, and that they do not rely, and have not relied, on any
fact, representation, statement or assumption other than as specifically set
forth in this Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

[SIGNATURES FOLLOW]

 

7



--------------------------------------------------------------------------------

PACIFIC GAS AND ELECTRIC COMPANY     EXECUTIVE           By:   JOHN S. KEENAN
By:   CHRISTOPHER P. JOHNS       John S. Keenan   Christopher P. Johns        
President     Date:   April 5, 2011                 Date:  April 5, 2011        
                  By:   JOHN R. SIMON         John R. Simon         Senior Vice
President,
Human Resources               Date:  April 5, 2011              

 

8